The conviction is for aggravated assault; the punishment, a fine of $25.00 and confinement in jail for thirty days.
This is a companion case to that of Bedford W. Pitts, No. 23502, (Page 608 of this volume), this day decided.
The instant complaint is the same as in that case, and there held to be fatally defective.
For the reasons there stated, the judgment of the trial court is reversed and the prosecution ordered dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Beauchamp, Judge, did not participate in this decision. *Page 608